DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated 30 Jul. 2019 has been fully considered.  Claims 1-18 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites a plurality of co-current contacting systems connected in series, wherein each of the plurality of co-current contacting systems is configured to recycle a portion of a corresponding rich liquid stream to a preceding co-current contacting system for use as a portion of a corresponding liquid stream” however, it is not clear 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2015/0352463 to Grave et al. (hereinafter Northrop).
In regard to claim 1, Grave teaches in Figs. 2A and 7-8D  a co-current contacting system (204A) for removing impurities from a gas stream [0089], comprising: 

co-currently flow the gas stream comprising impurities and a liquid stream through the co-current contactor [0089]-[0092], [0097]; and 
incorporate liquid droplets formed from the liquid stream into the gas stream, such that the impurities from the gas stream are absorbed by the liquid droplets [0156], [0158]; and 
a separator (separation system) 713 configured to remove the gas stream from the liquid droplets comprising the impurities, generating a purified gas 220A/716 stream (Examiner’s note: while the term “purified” is considered a term of the art, it is a relative term and is not defined by the specification as to what amount of impurity removal determines whether the gas stream is purified or not.  For the purposes of examination, the Examiner will interpret the stream in line 202/706 as being not purified and any of the gas streams that have less impurity than stream 202/706 will be considered as “purified”)  and a rich liquid stream 218A/714 (Examiner’s note: while the term “rich” is considered a term of the art, it is a relative term and is not defined by the specification as to what amount of impurity loading determines whether the liquid stream is rich or not.  For the purposes of examination, the Examiner will interpret the stream in line 212 as being not rich and any of the liquid stream that has more impurity than stream 212 will be considered as “rich”) [0159]; and 


In regard to claim 2, Grave teaches in Figs. 2A and 7-8D the co-current contacting system of claim 1, wherein the co-current contactor is located in-line within a pipe [0156], and wherein the co-current contactor comprises: an annular support ring 802 configured to maintain the co-current contactor within the pipe [0161]; a plurality of radial blades 804 configured to allow the liquid stream to flow into the co-current contactor [0161]; and a central gas entry cone 806 configured to allow the gas stream to flow through a hollow section within the co-current contactor [0161].

In regard to claim 5, Grave teaches in Figs. 2A and 7-8D  the co-current contacting system of claim 1, wherein the gas stream comprises a natural gas stream, wherein the impurities comprise H2S and CO2, and wherein the liquid stream comprises an amine-based solvent that preferentially absorbs H2S over CO2 (the composition of the streams are considered material worked upon by the system and does not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115.) [0005], [0006].



In regard to claim 7, Grave teaches in Figs. 2A and 7-8D a method for removing impurities from a gas stream, comprising: 
co-currently flowing a liquid stream 208/708 and a gas stream 202/706 comprising impurities into a co-current contactor 702 of a co-current contacting system 204A/700 [0089]-[0092], [0097]; 
contacting liquid droplets formed from the liquid stream with the gas stream within the co-current contactor, such that the impurities from the gas stream are absorbed by the liquid droplets (making stream 712) [0156], [0158]; 
removing the gas stream from the liquid droplets comprising the impurities within a separator (separation system) 713 of the co-current contacting system, forming a purified gas stream 220A/716 and a rich liquid stream 218A/714; and 
recycling (via 218A, 226, 208) the rich liquid stream back into the co-current contactor as a portion of the liquid stream [0092], [0097], [0101]. (Examiner’s note: while the term “purified” is considered a term of the art, it is a relative term and is not defined by the specification as to what amount of impurity removal determines whether the gas stream is purified or not.  For the purposes of examination, the Examiner will interpret the stream in line 202/706 as being not purified and any of the gas streams that have less impurity than stream 202/706 will be considered as “purified”; Examiner’s note: 

In regard to claim 8, Grave teaches in Figs. 2A and 7-8D  the method of claim 7, wherein co-currently flowing the liquid stream and the gas stream comprising the impurities into the co-current contactor comprises: flowing the liquid stream into the co-current contactor via an annular support ring 802 and a plurality of radial blades 804 extending from the annular support ring, wherein the annular support ring secures the co-current contactor in-line within a pipe [0156]-[0161]; and flowing the gas stream into the co-current contactor via a central gas entry cone that is supported by the plurality of radial blades [0161], wherein a first portion of the gas stream flows through the central gas entry cone and a second portion of the gas stream flows around the central gas entry cone between the plurality of radial blades [0161].

In regard to claim 9, Grave teaches in Figs. 2A and 7-8D  the method of claim 7, comprising: flowing the gas stream through a plurality of co-current contacting systems 204B-204F connected in series within a pipe [0097]-[0099], [0156]; and flowing a corresponding rich liquid stream 218F from any of the plurality of co-current contacting 

In regard to claim 10, Grave teaches in Figs. 2A and 7-8D  the method of claim 7, comprising: flowing the gas stream through a plurality of co-current contacting systems 204B-204F connected in series within a pipe [0097]-[0099], [0156]; flowing a portion of a first rich liquid stream 218A from a first co-current contacting system 204A to a regeneration system 210 [0097]-[0099]; removing the impurities (exiting via 242) from the first rich liquid stream within the regeneration system, forming a regenerated liquid stream 212 [0101]; and flowing the regenerated liquid stream to a final co-current contacting system 204F for use as a portion of a final liquid stream 256 entering the final co-current contacting system [0101], [0108].

In regard to claim 11, Grave teaches in Figs. 2A and 7-8D  the method of claim 7, wherein the gas stream comprises a natural gas stream, wherein the impurities comprise H2S and CO2, and wherein the liquid stream comprises an amine-based solvent that preferentially absorbs H2S over CO2 (the composition of the streams are considered material worked upon by the system and does not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115.) [0005], [0006].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 3-4 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grave, as discussed above in regard to claims 1 and 7, in view of EP 2 540 376 to Raynol Ludovic (a machine translation is provided and referred to for paragraph numbers below; hereinafter Ludovic).
In regard to claim 3, Grave teaches in Figs. 2A and 7-8D the co-current contacting system of claim 1, comprising a plurality of co-current contacting systems 204A-204F connected in series [0093], wherein each of the plurality of co-current contacting systems is configured to recycle a portion of a corresponding rich liquid stream to a preceding co-current contacting system for use as a portion of a corresponding liquid stream (for example 204C recycles 218C to 204B).  Grave does not disclose each of the plurality of co-current contacting systems is configured to recycle the rich liquid stream for reuse as a portion of the liquid stream flowing into the co-current contactor except for co-current contactor system 204A.
Ludovic teaches it is known to co-current contacting systems is configured to recycle the rich liquid stream for reuse as a portion of the liquid stream flowing into the 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the system taught by Grave to include each co-current contacting systems is configured to recycle the rich liquid stream for reuse as a portion of the liquid stream flowing into the co-current contactor as taught by Ludovic in the event of an increase in the flow of gas to be treated, the flow of liquid can also be increased, possibility of recycling liquid: for a given gas flow rate, the liquid flow rate can be increased on the scale of a column by setting up recycling in order in particular to avoid temperature rise problems or to facilitate obtaining a better charge rate.

In regard to claim 4, Grave teaches in Figs. 2A and 7-8D  the co-current contacting system of claim 1, comprising a plurality of co-current contacting systems 204A-204F connected in series [0093], wherein a portion 218A of a first rich liquid stream from a first co-current contacting system 204A is sent to a regeneration system 210 [0101], and wherein the regeneration system is configured to remove the impurities (exiting at 234) from the first rich liquid stream, forming a regenerated liquid stream 212 [0101], and further wherein the regenerated liquid stream is flowed to a final co-current contacting system 204F for use as a portion of a final liquid stream entering the final co-current 
Ludovic teaches it is known to co-current contacting systems is configured to recycle the rich liquid stream for reuse as a portion of the liquid stream flowing into the co-current contactor in the event of an increase in the flow of gas to be treated, the flow of liquid can also be increased, possibility of recycling liquid: for a given gas flow rate, the liquid flow rate can be increased on the scale of a column by setting up recycling in order in particular to avoid temperature rise problems or to facilitate obtaining a better charge rate [0025].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the system taught by Grave to include each co-current contacting systems is configured to recycle the rich liquid stream for reuse as a portion of the liquid stream flowing into the co-current contactor as taught by Ludovic in the event of an increase in the flow of gas to be treated, the flow of liquid can also be increased, possibility of recycling liquid: for a given gas flow rate, the liquid flow rate can be increased on the scale of a column by setting up recycling in order in particular to avoid temperature rise problems or to facilitate obtaining a better charge rate.

In regard to claim 12, Grave teaches a gas processing system 200 for removing impurities from a gas stream [0089], comprising: 

a first co-current contactor 702 configured to: 
co-currently flow the gas stream comprising impurities and a first liquid stream through the first co-current contactor [0089]-[0092], [0097]; and 
incorporate first liquid droplets formed from the first liquid stream into the gas stream, such that the impurities from the gas stream are absorbed by the first liquid droplets [0156]; and 
a first separator (separation system) 713 configured to remove the gas stream from the first liquid droplets comprising the impurities, forming a first rich liquid stream 218A/714 and a partially-purified gas stream 220A/716 comprising residual impurities [0159]; and 
wherein the first co-current contacting system is configured to flow a portion of the first rich liquid stream (via 218A, 226, 208) back to the first co-current contactor for use as a first portion of the first liquid stream [0092], [0097], [0101]; and 
a second co-current contacting system 204B, comprising: 
a second co-current contactor 702 (the details of each co-current contacting system are given in Figs. 7-8D) configured to: 
co-currently flow the partially-purified gas stream 220A comprising the residual impurities and a second liquid stream 218C through the second co-current contactor [0098]; and 

a second separator (separation system) 713 configured to remove the partially-purified gas stream from the second liquid droplets comprising the residual impurities, forming a purified gas stream 220B/716 and a second rich liquid stream 218B/714; and 
wherein the second co-current contacting system is configured to: flow (via 218B, 226, 208) a second portion 218B of the second rich liquid stream back to the first co-current contactor 204A for use as a second portion of the first liquid stream [0096], [0098], [0101]. (Examiner’s note: while the term “purified” is considered a term of the art, it is a relative term and is not defined by the specification as to what amount of impurity removal determines whether the gas stream is purified or not.  For the purposes of examination, the Examiner will interpret the stream in line 202/706 as being not purified and any of the gas streams that have less impurity than stream 202/706 will be considered as “purified”; Examiner’s note: while the term “rich” is considered a term of the art, it is a relative term and is not defined by the specification as to what amount of impurity loading determines whether the liquid stream is rich or not.  For the purposes of examination, the Examiner will interpret the stream in line 212 as being not rich and any of the liquid stream that has more impurity than stream 212 will be considered as “rich”.) 
Ludovic teaches it is known to co-current contacting systems is configured to recycle the rich liquid stream for reuse as a portion of the liquid stream flowing into the co-current contactor in the event of an increase in the flow of gas to be treated, the flow of liquid can also be increased, possibility of recycling liquid: for a given gas flow rate, the liquid flow rate can be increased on the scale of a column by setting up recycling in order in particular to avoid temperature rise problems or to facilitate obtaining a better charge rate [0025].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the system taught by Grave to include each co-current contacting systems is configured to recycle the rich liquid stream for reuse as a portion of the liquid stream flowing into the co-current contactor as taught by Ludovic in the event of an increase in the flow of gas to be treated, the flow of liquid can also be increased, possibility of recycling liquid: for a given gas flow rate, the liquid flow rate can be increased on the scale of a column by setting up recycling in order in particular to avoid temperature rise problems or to facilitate obtaining a better charge rate.

In regard to claim 13, Grave in view of Ludovic teaches the gas processing system of claim 12.  Grave further teaches wherein the first co-current contacting system 204A is configured to flow a second portion (the portion that does not exit at 208 but instead enters into reboiler portion 230) of the first rich liquid stream to a regeneration system 

In regard to claim 14, Grave in view of Ludovic teaches the gas processing system of claim 12, wherein the first co-current contacting system and the second co-current contacting system are connected in series within a pipe (Grave [0156]).

In regard to claim 15, Grave in view of Ludovic teaches the gas processing system of claim 12, wherein the gas processing system comprises any number of additional co-current contacting systems (Grave [0089]).

In regard to claim 16, Grave in view of Ludovic teaches the gas processing system of claim 12, wherein the first liquid stream and the second liquid stream comprise a chemical solvent (the composition of the streams are considered material worked upon by the system and does not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115.) [0007].



In regard to claim 18, Grave in view of Ludovic teaches the gas processing system of claim 17. wherein the acid gases comprise H2S and CO2, and wherein the first liquid stream and the second liquid stream comprise an amine-based solvent that preferentially absorbs H2S over CO2 (the composition of the streams are considered material worked upon by the system and does not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115.) [0006].

Conclusion
This application is in condition for allowance except for the following formal matters: 
The withdrawn process claims 15-17 and 20-22 must be either amended to depend from or otherwise require all the limitations of the allowable product claim or be canceled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/CABRENA HOLECEK/Examiner, Art Unit 1776